Citation Nr: 0418163	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-06 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cavitary lesions of 
the left lung.

2.  Entitlement to service connection for ocular 
histoplasmosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1965 to December 
1968.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the evidence of record, and notes that private 
medical records for the period of September 1987 to August 
1992 reflect diagnoses of cavitary lesions of the left lung 
in September 1987 and a diagnosis of histoplasmosis 
chorioretinitis in August 1992.  In addition, various 
statements and testimony from the veteran assert that the 
treating physicians during this period offered opinions that 
the cavitary lesions may have originated during the veteran's 
service in Vietnam, and that the veteran's ocular 
histoplasmosis either had its onset in service or developed 
from the left lung condition.  With respect to the latter 
contention, the Board also observes that medical records from 
January 1989 contain notations which seem to speculate that 
the results from a left lung biopsy one year earlier may be a 
possible cause of the veteran's ocular disorder.  
Accordingly, while the Board recognizes that there are no 
specific diagnoses of a lung or ocular disorder during 
service, the Board finds that the above-noted diagnoses, the 
references to opinions, and the veteran's service in Vietnam 
make the veteran's claims capable of substantiation, and 
therefore entitled to further development under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).

In this regard, the Board finds that the development should 
first include a letter to the veteran requesting that he 
provide the name and address of his treating physician, Dr. 
D., and the providers that were involved in the treatment of 
his left lung cavitary lesions and histoplasmosis 
chorioretinitis, Dr. M. and Dr. S.  Once such information is 
provided, an effort should be made to obtain all of the 
veteran's treatment records from these providers.

Accordingly, this case is REMANDED for the following actions:

1.  A letter should be directed to the 
veteran requesting that he provide the 
name and address of his treating 
physician, Dr. D., and the providers that 
were involved in the treatment of his 
left lung cavitary lesions and 
histoplasmosis chorioretinitis, Dr. M. 
and Dr. S.  Once such information is 
provided, an effort should be made to 
obtain all of the veteran's treatment 
records from these providers.

2.  Following reasonable efforts to 
obtain the treatment records from Dr. D., 
Dr. M., and Dr. S., and regardless of 
whether additional records are actually 
received, the veteran should be scheduled 
for an appropriate VA examination(s) to 
determine the etiology of current 
cavitary lesions of the left lung and his 
histoplasmosis chorioretinitis.  The 
claims file should be made available to 
the examiner(s) for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner(s) should be requested to opine 
whether it is at least as likely as not 
that current cavitary lesions of the left 
lung and/or the veteran's histoplasmosis 
chorioretinitis are related to his 
service in Vietnam.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




